       Case 1:16-cv-06967-ALC-GWG Document 78 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         April 21, 2021
----------------------------------------------------------------- x
SENGUPTA,                                                           :
                                                                    :
                                            Petitioner,
                                                                    :
                                                                    :
                                                                    :
                 v.                                                        1:16-cv-06967-ALC
                                  :
                                  :                                              ORDER
THE ATTORNEY GENERAL OF THE STATE
                                  :
OF NEW YORK,
                                  :
                                  :

                                            Respondent.             :
                                                                    :x
-----------------------------------------------------------------
ANDREW L. CARTER, JR., District Judge:

          The Court is in receipt of Petitioner's April 18, 2021 letter requesting an extension of

time to file objections to Judge Gorenstein's Report and Recommendation in the above-

captioned case. See ECF No. 77. The Court has previously indicated that any further extension,

including Petitioner's pending request for extension until June 8, 2021, must be supported with

medical documentation. See ECF No. 65. Accordingly, Petitioner's request to file such

documentation under seal is GRANTED. Petitioner is directed to file medical documentation by

May 5, 2021.

          Respondent is directed to serve a copy of this Order on Plaintiff, and file a certificate of

service on ECF, no later than April 27, 2021.

SO ORDERED.


Dated: April 21, 2021                                                    ANDREW L. CARTER, JR.
New York, New York                                                       United States District Judge
